DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on December 18, 2020.
Claims 1-8, 10-20 and 22-25 are pending.
Claims 1, 2, 5, 10, 11, 15, 16, 18, 20, 23 and 24 have been amended.
Claims 9 and 21 have been canceled.
Claim 25 has been added.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-20 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1, 15 and 24 recite applying a machine learning algorithm including a Frequent Pattern Growth (FP-Growth) algorithm to one or more sets of source code files to identify one or more frequent sets of source code files that have been modified together in a plurality of historical builds associated with the computer program, identifying one or more frequent set of performance failures that have been logged together in the plurality of historical builds associated with the computer program 
The limitation of applying a machine learning algorithm including a Frequent Pattern Growth (FP-Growth) algorithm to one or more sets of source code files to identify one or more frequent sets of source code files that have been modified together in a plurality of historical builds associated with the computer program, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. That is, nothing in the claim element precludes the step from being a mathematical concept. The limitation of identifying one or more frequent set of performance failures that have been logged together in the plurality of historical builds 
This judicial exception is not integrated into a practical application.  In particular, the claims only recites additional elements – memory, a processor and/or non-transitory computer-readable medium. These computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory, a processor and/or non-transitory computer-readable medium amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite obtain a plurality of historical commit logs from a source file version database, wherein the plurality of the historical commit logs provide details of the one or more modified source code files, obtain details of the one or more historical builds associated with the computer program from a release tracking module, create a list of one or more source code files modified in each of the historical builds by segmenting the one or more modified source code files over the one or more historical builds and apply a machine learning algorithm to the created list to identify the one or more frequent sets of source code files.

This judicial exception is not integrated into a practical application. The claims do not recite any additional elements that integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 3, 4 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claims 3, 4 and 17 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claims 5 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites extract one or more performance failures from a performance tracking module, obtain details of one or more historical builds associated with the computer program from a release tracking module, create a list of the one or more performance failures recorded in each of the historical builds by segmenting the extracted one or more performance failures across the one or more historical builds and apply a machine learning algorithm to the created list to identify the one or more frequent set of performance failures.
The limitation of extract one or more performance failures from a performance tracking module, as drafted, is a process that, under its broadest reasonable 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 6-8 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claims 6-9 and 19-20 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claims 10 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites create a list of the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build, prepare a cross product, based on the created list, of the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build and apply a machine learning algorithm to the cross product to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build.
The limitation of create a list of the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes 
This judicial exception is not integrated into a practical application. The claims do not recite any additional elements that integrate the abstract idea into a practical application 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites identify one or more source code files that have been modified in the one or more new builds.
The limitation of identify one or more source code files that have been modified in the one or more new builds, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identify” in the context of this claim encompasses the user manually identifying one or more source code files that have been modified in the one or more new builds. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – receive data associated with one or more new builds.  The “receive” is an insignificant extra solution activity that does not integrate the judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claims 12-14 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 23 is rejected under 35 U.S.C. 101 for the same reasons as claim 11 and 12.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 25 does not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 5, 8, 10-18, 22, 23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-16, 18, 19 and 21 of copending Application No. 15/817545 in view of Igor Wiese et al. (“An Empirical Study of the Relation Between Strong Change Coupling and Defects Using History and Social Metrics in the Apache Aries Project”, 2015).
This is a provisional nonstatutory double patenting rejection.
For Example:
Instant Application #16/044,799

1. A system for predicting performance failures in a computer program during the course of its development, the system comprising:
a memory storing program instructions;
a processor executing the program instructions stored in the memory and configured to:

apply a machine learning algorithm including a Frequent Pattern Growth (FP-

identify one or more frequent sets of performance failures that have been logged together in the plurality of historical builds associated with the computer program, wherein the performance failures that have been logged together with a predefined minimum frequency value are considered to be a part of the frequent sets of the performance failures;

establish one or more patterns between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures by identifying co-occurrence between the 

predict one or more performance failures in one or more new builds associated with the computer program based on the established one or more patterns, wherein the predicted one or more performance failures comprises:

matching the one or more source code files that have been modified in the one or
more new builds with the one or more frequent sets of modified source code files identified from the established one or more patterns, wherein a match signifies a likelihood of receiving one or more performance failures in the new build, 

and wherein, for every occurring match, the processor filters the performance 

5. The system of claim 1, wherein to identify the one or more frequent sets of performance failures, the processor is further configured to:

extract one or more performance failures;


obtain details of one or more historical builds associated with the computer program;

create a list of the one or more performance failures recorded in each of the historical builds by segmenting the extracted one or more performance failures across the one or more historical builds; and

apply a machine learning algorithm to the created list to identify the one or more frequent sets of performance failures.

8. The system of claim 1, wherein each set of the one or more frequent sets of performance failures comprises a group of performance failures that have been recorded together in the one or more historical builds.

10.    The system of claim 1, wherein to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures,
 the processor is further configured to:

create a list of the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build;

prepare a cross product, based on the created list, of the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for  each historical build; and

apply a machine learning algorithm to the cross product to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build.

11. The system of claim 1, wherein to predict one or more performance failures in one or more new builds, the processor is further configured to:


receive data associated with one or more new builds;

identify one or more source code files that have been modified in the one or more new builds.

12.    The system of claim 11, wherein type of the one or more performance failures is ascertained based on the co-occurring frequent sets of performance failures.

13.    The system of claim 1, wherein the one or more performance failures predicted in the one or more new builds are provided in form of reports, wherein the reports comprise details about types of the predicted performance failures and details of the modified source code files in the one or more new builds.

14.    The system of claim 1, wherein the one or more performance failures predicted in the one or more new builds 

15.    A method for predicting performance failures in a computer program during the course of its development, the method comprising:

applying a machine learning algorithm including a Frequent Pattern Growth (FP-Growth) algorithm to one or more sets of source code files;

identifying among the one or more sets of source code files one or more frequent sets of source code files that have been modified together in a plurality of historical builds associated with the computer program;

identifying one or more frequent set of performance failures that have been 
to be a part of the frequent sets of the performance failures;





establishing one or more patterns between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures by identifying co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build;



predicting one or more performance failures in the one or more new builds using the one or more established patterns, wherein the predicted one or more performance failures comprises:

matching the one or more source code files that have been modified in the one or more new builds with the one or more frequent sets of modified source code files identified from the established one or more patterns, wherein a match signifies a likelihood of receiving one or more performance failures in the new build, and

wherein, for every occurring match, the processor filters the performance failures based on the corresponding identified sets of frequent performance failures, and 

16. The method of claim 15, wherein identifying the one or more frequent sets of source code files comprises:

obtaining a plurality of historical commit logs from a source file version database, wherein the plurality of the historical commit logs provide details of the one or more modified source code files;

obtaining details of the one or more historical builds associated with the computer program;


creating a list of one or more source code files modified in each of the historical builds by segmenting the one or more modified source code files over the one or more historical builds; 

and applying a machine learning algorithm to the created list to identify the one or more frequent sets of source code files.

17. The method of claim 16, wherein each set of the one or more frequent sets of source code files comprises a group of source code files that have been modified together in a predefined historical build, further wherein the source code files that have been modified together with a predefined minimum frequency value are considered to be a part of the frequent set of modified source code files.

18. The method of claim 15, wherein identifying the one or more frequent sets of performance failures comprises:

extracting one or more performance failures; 

obtaining details of one or more historical builds associated with the computer program;

creating a list of the one or more performance failures recorded in each of the historical builds by segmenting the extracted one or more performance failures across the one or 5    more historical builds; and

applying a machine learning algorithm to the created list to identify the one or more frequent sets of performance failures.

22.    The method of claim 15, wherein identifying the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures comprises:



preparing a cross product, based on the created list, of the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build; and

applying a machine learning algorithm to the cross product to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of performance failures for each historical build.

23. The method of claim 15, wherein predicting the one or more performance failures in the one or more new builds comprises:

identifying one or more source code files that have been modified in the one or more new builds, wherein type of the one or more performance failures is ascertained based on the co-occurring frequent sets of outlier transactions.












25. The system of claim 1, wherein the processor is trained to learn historical data patterns including at least one of patterns between one or more source 



1. A system for predicting defects in a computer program during its development, the system comprising:

a memory storing program instructions;
a processor executing the program instructions and configured to:


 apply a machine learning algorithm including a Frequent Pattern Growth (FP-

identify one or more frequent sets of defect keywords that have been logged together in the plurality of historical builds associated with the computer program, wherein the defect keywords that have been logged together with a predefined minimum frequency value are considered to be a part of the frequent set of defect keywords;


establish one or more patterns between the one or more frequent sets of modified source code files and the one or more frequent set of defect keywords by identifying co-occurrence between the 

predict one or more defects in one or more new builds associated with the computer program based on the established one or more patterns, wherein predicting the or more defects comprises:

matching the one or more source code files that have been modified in the one or more new builds with the one or more frequent sets of modified source code files identified from the established one or more patterns, wherein a match signifies a likelihood of receiving one or more defects in the new build,

wherein, for every occurring match, the processor filters the defects based on


5. The system of claim 1, wherein to identify the one or more frequent set of defect keywords, the keyword extractor module is further configured to:

extract one or more defect keywords from one or more defects summaries, 

obtain details of one or more historical builds associated with the computer program;

create a list of the one or more defect keywords recorded in each of the historical builds by segmenting the extracted one or more defect keywords across the one or more historical builds; and

apply a machine learning algorithm to the created list to identify the one or more frequent set of defect keywords.

6.    The system of claim 1, wherein each set of the one or more frequent sets of defect keywords comprises a group of defect keywords that have been recorded together in the one or more historical builds.

8.    The system of claim 1, wherein to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords, the correlation engine is further configured to:

create a list of the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build;

prepare a cross product, based on the created list, of the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build; and

apply a machine learning algorithm to the cross product to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build.


9.    The system of claim 1, wherein to predict one or more defects in one or more new builds, the defect recommendation engine is further configured to:

receive data associated with one or more new builds;

identify one or more source code files that have been modified in the one or more new builds.

10.    The system of claim 9, wherein type of the one or more defects is ascertained based on the cooccurring frequent sets of defect keywords.


11.    The system of claim 1, wherein the one or more defects predicted in the one or more new builds are provided in form of reports, wherein the reports comprise details about types of the predicted defects and details of the modified source code files in the one or more new builds.


12.    The system of claim 1, wherein the one or more defects predicted in the one or more new builds are consumed as a 


13.    A method for predicting defects in a computer program during its development, the method comprising:


applying a machine learning algorithm including a Frequent Pattern Growth (FP-
Growth) algorithm to one or more sets of source code files;

identifying among the one or more sets of source code files one or more frequent sets of source code files that have been modified together in a plurality of historical builds associated with the computer program;

identifying one or more frequent set of defect keywords that have been logged 

establishing one or more patterns between the one or more frequent sets of modified source code files and the one or more frequent set of defect keywords by identifying co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build;



predicting one or more defects in the one or more new builds using the one or more established patterns, wherein the predicted or more defects comprises:


matching the one or more source code files that have been modified in the one
or more new builds with the one or more frequent sets of modified source code files identified from the established one or more patterns, wherein a match signifies a likelihood of receiving one or more defects in the new build,

wherein, for every occurring match, the processor filters the defects based on
the corresponding identified sets of frequent defect keywords, and 


14. The method of claim 13, wherein identifying the one or more frequent sets of source code files comprises:

obtaining a plurality of historical commit logs from a source file version database, wherein the plurality of the historical commit logs provide details of the one or more modified source code files;

obtaining details of the one or more historical builds associated with the computer program from a release tracking module;

creating a list of one or more source code files modified in each of the historical builds by segmenting the one or more 

and applying a machine learning algorithm to the created list to identify the one or more frequent sets of source code files.

15.    The method of claim 14, wherein each set of the one or more frequent sets comprises a group of source code files that have been modified together in a predefined historical build, further wherein the source code files that have been modified together with the predefined minimum frequency value are considered to be a part of the frequent set of modified source code files.

16.    The method of claim 13, wherein identifying the one or more frequent set of defect keywords comprises:




obtaining details of one or more historical builds associated with the computer program;

creating a list of the one or more defect keywords recorded in each of the historical builds by segmenting the extracted one or more defect keywords across the one or more historical builds; and

applying a machine learning algorithm to the created list to identify the one or more frequent set of defect keywords.

18.    The method of claim 13, wherein identifying the co-occurrence between the one or more frequent sets of modified source code files and the one or more 

creating a list of the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build;

preparing a cross product, based on the created list, of the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build; and

applying a machine learning algorithm to the cross product to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build.





identifying one or more source code files that have been modified in the one or more new builds; and



matching the one or more source code files that have been modified in the one or more new builds with one or more frequent sets of modified source code files identified from the established one or more patterns, wherein a match signifies a likelihood of receiving one or more defects in the new build, further wherein type of the one or more defects is ascertained based on the co-occurring frequent sets of defect keywords.




Claims 1, 5, 6, 8-16, 18, 19 and 21 of co-pending application #15/817,545 disclose Claims 1, 5, 8, 10-18, 22, 23 and 25 of the instant application #16/044,799 as shown above.
However, co-pending application #15/817,545 does not explicitly disclose:
identify one or more frequent sets of performance failures that have been logged together in the plurality of historical builds associated with the computer program;
However, Igor Wiese et al. disclose:
identify one or more frequent sets of performance failures that have been logged together in the plurality of historical builds associated with the computer program; (performing data collection extracting all issues from the Jira issue tracking system and for each issue, metadata and the associated source code changes from the version control repository are collected.  Search by words such as “defect, bug, fix” (performance failure) and an issue ID normally annotated by developers as “#”+issue number, 2.2 Data Collection, Paragraph 1, lines 1-8) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Igor Wiese et al. into the teaching of co-pending application #15/817,545 to include identifying one or more frequent sets of performance failures that have been logged together in the plurality of historical builds associated with the computer program in order to help predict defects in subsequent software builds.

Response to Arguments
Applicant’s arguments, see Pages 17-19, filed December 18, 2020, with respect to the §102 and §103 rejection have been fully considered and are persuasive.  The §102 and §103 rejections of claims 1-8, 10-20 and 22-24 have been withdrawn. 

Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive with respect to the §101 rejection.

In the Remarks, Applicant argues:
Applicant respectfully disagrees with the Examiner’s contentions that the elements of amended claim 1 can be practically performed in a human mind. Firstly, 
In fact, the claimed processor and memory are central to the invention which has been specifically programmed to give effect to the claimed functions.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the updated §101 rejection above, it is the Examiner’s position that the recitation of the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying one or more frequent sets of source code files modified together in a plurality of historical builds) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea. Also, the processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §101 is proper and thus, maintained.

In the Remarks, Applicant argues:
Applicant submits that at least the following claimed features relate to processor training features such that the claimed processor can predict a test case failure which would prevent the need to test a given build altogether: “applying a machine learning algorithm including a Frequent Pattern Growth (FP-Growth) algorithm to one or more sets of source code files to identify one or more frequent sets of source code files. ...” and “predicting one or more performance failures. . .
“wherein the predicted one or more performance failures comprises: matching the one or more source code files that have been modified in the one or more new builds with the one or more frequent sets of modified source code files identified from the established one or more patterns, wherein a match signifies a likelihood of receiving one or more performance failures in the new build, and wherein, for every occurring match, the processor filters the performance failures based on the corresponding identified sets of frequent performance failures, and recommends the filtered performance failures for testing”. Applicant submits that the claimed system, as required by amended claim 1, therefore, avoids the need for unnecessary testing. Further, Applicant submits that the claimed system, as required by amended claim 1, applies machine learning algorithm including a Frequent Pattern Growth (FP-Growth) algorithm to one or more sets of source code files to identify one or more frequent sets of source code files, which cannot be said to be carried out by human mind or using pen and paper. If act, the claimed system requires practical application of the claimed algorithm by the claimed processor for giving tangible effect to the claimed features.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the updated §101 rejection above, it is the Examiner’s position that “apply a machine learning algorithm…” covers a mathematical concept. That is, nothing in the claim element precludes the step from being a mathematical concept. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

In the Remarks, Applicant argues:
Further, Applicant submits that the claimed functionalities executed by the claimed processor involve huge volumes of source code files, modifications to the source code files (commit logs) and historical builds (version) throughout the development cycle of the computer program. Identifying performance failures in the computer program (source code files), more so, accurately and efficiently, require complex computation and cannot be practically performed mentally through observation, evaluation and judgment. Further, Applicant submits that the claimed processor is specifically programmed to not only build in the capability to handle the huge volume of data over several versions (builds) but also programmed to execute a particular inventive technology of applying machine learning algorithm for identifying frequent sets of modified source code files, identifying frequent sets of performance failures that have been logged together in the historical builds wherein the performance failures that have been logged together with a predefined minimum frequency value are 
As such, the claimed processor and memory cannot be said to be a generic machine that performs well-known, routine and conventional functions. Also, the claimed acts performed by the claimed system cannot be said to be realized when applied to a generic machine as a physical and practical realization of the claimed acts requires the claimed special processor and memory which is programmed to give effect to the claimed acts. Further, as required by amended claim 1, the claimed processor is, in fact, trained to predict text case failures by way of matching and filtering operations of performance failures and recommendations for testing, and therefore, cannot be said to be a generic processor performing generic functions.

Examiner’s Response:
The Examiner respectfully disagrees. The claim limitations are not specifically directed to “huge volumes of source code files, modifications to the source code files (commit logs) and historical builds (version) throughout the development cycle of the computer program” as argued by the Applicant. There is nothing in the claims that requires this interpretation. 

Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §101 is proper and thus, maintained.

In the Remarks, Applicant argues:
Additionally, Courts have found that “additional substantive limitations [may] narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself." (See, e.g., Accenture Global Servs. v. Guidewire Software, Inc., 728 F.3d 1336, 1344-45 (Fed. Cir. 2013)). Accordingly, Applicant submits that at least the limitations mentioned above provide particularity to the claims so that the claims do not cover the full abstract idea itself. Applicant submits that the claimed invention is, therefore, an outcome of inventive modifications to existing arts.


Examiner’s Response:
The Examiner respectfully disagrees. Please see Examiner’s updated rejection to Claims 1-8, 10-20 and 22-25 using the 2019 PEG analysis.

In the Remarks, Applicant argues:
In response to the nonstatutory double patenting objection raised, as stated in the office action, a revised terminal disclaimer has been filed along with the response to the co-pending application no. 15/817.545 on October 8, 2020 which has been approved. Further, in view of the amendments made to claim 1,15 and 24 Applicant submits that the cited art Igor Weise fails to render the said claims and dependent claims thereon obvious.



Examiner’s Response:
Please file an e-TD in the instant application 16/044799.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
February 4, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191